          Case 3:13-cr-00226-RNC Document 375 Filed 10/17/18 Page 1 of 1

                                                    SIDLEY AUSTIN LLP
                                                    787 SEVENTH AVENUE
                                                    NEW YORK, NY 10019
                                                    +1 212 839 5300
                                                    +1 212 839 5599 FAX


                                                                                                                               MLEVY@SIDLEY.COM
                                                    AMERICA • ASIA PACIFIC • EUROPE                                            +1 212 839 7341




                                                                         October 17, 2018


By ECF

The Honorable Robert N. Chatigny
United States District Judge
United States District Court
District of Connecticut
450 Main Street
Hartford, CT 06103

       Re:            United States v. Daniel Carpenter,
                      13 Cr. 226 (RNC)

Dear Judge Chatigny:

        On October 5, 2018, the Court directed the parties to submit memoranda indicating how
the evaluation and testing report provided in the addendum to the presentence investigation
report should impact the sentencing determination. The Court directed the defendant to file a
memorandum by October 19, and the Government to respond by November 2, with sentencing to
take place on December 3. The defendant respectfully requests a one-week adjournment of his
filing date to October 26, and a corresponding adjournment of the Government’s response to
November 9. The purpose of this brief extension is to permit defense counsel to continue to
discuss with the Government the parties’ positions with regard to the report and sentencing. The
Government has no objection to the request for additional time for this purpose, so long as it
does not delay the sentencing in this matter. The defendant respectfully submits that the
proposed extension would result in the matter being fully submitted more than three weeks
before sentencing and would not require any delay in sentencing.


                                                                                           Respectfully submitted,




                                                                                           Michael A. Levy
                                                                                           James M. Cole
                                                                                           Qais Ghafary

cc: All counsel of record (by ECF)

      Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
